OPINION — AG — IT IS, THEREFORE, THE OPINION OF THE ATTORNEY GENERAL THAT YOUR QUESTION MUST BE ANSWERED IN THE AFFIRMATIVE, AND FURTHER, THAT PORTION OF 82 O.S. 1965 Supp., 1309 [82-1309](11) WHICH PROHIBITS THE SALE OR EXPORTATION OF WATER OUTSIDE OF THE STATE OF OKLAHOMA WITHOUT THE CONSENT OF THE LEGISLATURE IS VIOLATIVE OF THE COMMERCE CLAUSE OF THE CONSTITUTION OF THE UNITED STATES AND IS, FOR THAT REASON, VOID AND UNENFORCEABLE. CITE: 82 O.S. 1965 Supp., 1302 [82-1302], 60 O.S. 1961 60 [60-60] (JOSEPH MUSKRAT)